358 F.2d 304
Robert DRAPER, Appellant,v.B. J. RHAY, Superintendent, Washington State Penitentiary, Appellee.
No. 19364.
United States Court of Appeals Ninth Circuit.
March 4, 1966, Certiorari Denied June 13, 1966, See 86 S. Ct. 1901.

Appeal from the United States District Court for the Eastern District of Washington, Southern Division; Charles L. Powell, Judge.
Robert Draper, in pro. per.
John J. O'Connell, Atty. Gen., of Washington, Olympia, Wash., for appellee.
Before HAMLEY, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM:


1
This appeal was withdrawn from submission pending action of the Supreme Court on a petition for a writ of Certiorari, filed in Draper v. Washington, No. 107, Misc., October Term, 1965.  The petition therein has now been denied.  382 U.S. 961, 86 S. Ct. 442, 15 L. Ed. 2d 364.  This appeal is accordingly again taken under submission.


2
Robert Draper, incarcerated in Washington State Penitentiary pursuant to a judgment of conviction and sentence entered in the courts of that state, herein appeals from a district court order denying his application for a writ of habeas corpus.


3
The order is affirmed for the reasons stated in the opinion of the district court, reported at 242 F. Supp. 829.